Citation Nr: 0428813	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and MB




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for bilateral hearing loss and denied 
service connection for a low back disorder.

In March 2004, the veteran and MB testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in an October 1971 rating decision.  The veteran was notified 
of this decision and of his appeal rights at that time and 
did not appeal the decision.  

2.  An application to reopen the claim for service connection 
for bilateral hearing loss was denied in an April 1995 rating 
decision.  The veteran was notified of this decision and of 
his appeal rights at that time and did not appeal the 
decision.  

3.  The evidence received since the April 1995 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for bilateral 
hearing loss, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision, which denied service 
connection for bilateral hearing loss, and the April 1995 
rating decision, which denied reopening the claim for service 
connection for bilateral hearing loss, are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2003).

2.  The evidence received since the April 1995 rating 
decision, which denied reopening the claim for service 
connection for bilateral hearing loss, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for whether new and material evidence had been received 
to reopen the petition to reopen the claim for service 
connection for bilateral hearing loss by means of the October 
2000 and October 2001 letters and the discussions in the 
November 2001 rating decision and the May 2003 statement of 
the case.  In the October 2000 and October 2001 letters, the 
RO told the veteran that in order to establish a claim for 
service connection, the veteran would need to bring forth 
evidence of (1) a disease or injury that was incurred or made 
worse during service; (2) a current disability; and (3) a 
relationship between the current disability and service.  In 
the November 2001 rating decision, the RO noted that the 
veteran would need to reopen his claim by submitting new and 
material evidence.  The RO provided the veteran with the 
definition of "new and material evidence" and stated that 
the additional evidence that the veteran had submitted showed 
that he had current hearing loss, which would not constitute 
new and material evidence, as such had been established at 
the time of the last denial.  The RO reiterated this in the 
May 2003 statement of the case.  Thus, the veteran was 
informed that the evidence necessary to substantiate his 
application to reopen the claim for service connection for 
hearing loss would be evidence of hearing loss in service and 
a nexus between the current hearing loss and service.  Based 
on the above, the Board finds that VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed to substantiate his claim.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In both the October 2000 and October 2001 
letters, the RO stated that VA would make reasonable efforts 
to help him get the evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other federal agencies.  It added that the veteran must 
inform VA about these records so that it could request them 
from the person or agency who had them, but it noted that it 
was still the veteran's responsibility to support his claim 
with appropriate evidence.  Additionally, the RO told the 
veteran he should provide a list of each person or agency who 
had records that could support his claim.  It noted that if 
these records were from a private facility or physician that 
the veteran should complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, and 
that VA would request those records for him. 

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2004).  Here, the RO had obtained the veteran's service 
medical records when the veteran had filed a prior claim for 
compensation.  In connection with the veteran's current 
claim, private medical records have been associated with the 
claims file, which relate to the veteran's hearing loss.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  

Although an examination was not conducted, the Board finds 
that VA was not under an obligation to have the veteran 
examined, as the veteran has not brought forth new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA-compliant notification was not provided to the 
veteran until after the initial unfavorable determination 
because at the time the veteran submitted his claim in 
September 2000, VCAA had not been enacted.  Regardless, the 
Court acknowledged in Pelegrini that VA could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
claimant.  Id.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The October 
2000 and October 2001 letters provided the veteran with 
notification as to both the evidence necessary to 
substantiate the veteran's claim and which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  While one 
of these notices was sent after adjudication of the claim, it 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the 
October 2001 letter and in the May 2003 statement of the 
case, VA provided the veteran with 60 days in which to submit 
additional evidence.  The Board finds that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, our proceeding to decide the appeal at 
this time will cause no prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the October 2001 letter did not 
contain the exact wording of the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
Specifically, in the letter, the RO requested that the 
veteran tell it about any additional information or evidence 
that he wanted VA to obtain for him.  The Board finds that 
this informed the veteran that if there was any evidence 
pertaining to his claim that he should either submit it or 
tell VA about it so that VA could get that evidence.  
Regardless, in an Office of General Counsel opinion, the 
General Counsel determined that the Court's holding that the 
statute and the regulation which required VA to include the 
fourth element was obiter dictum and was not binding on VA.  
VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004).  The General 
Counsel noted that section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO, 
which has become final, may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  The exception to this rule is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.  When determining 
whether the veteran has submitted new and material evidence 
to reopen a claim, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim was filed in 
September 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2004)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the October 1971 rating decision, the evidence 
of record consisted of service medical records, 1971 VA 
examination reports, and the veteran's application for 
compensation benefits.  The service medical records were 
silent for any complaints or findings of hearing loss.  The 
1971 VA examination report showed that the veteran had 
bilateral hearing loss.  The RO denied the claim because 
there was no evidence of inservice hearing loss or evidence 
of a nexus between the veteran's service and the post service 
hearing loss, which was shown 28 years following the 
veteran's discharge from service.  The veteran was notified 
of this determination in November 1971, and did not appeal 
it.  That decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The veteran submitted an application to reopen the claim in 
July 1994.  No additional evidence was received.  In the 
April 1995 rating decision, the RO denied reopening the 
claim, stating that the veteran had not submitted any new and 
material evidence to reopen the claim.  The veteran was 
notified of this determination that same month, including his 
appellate rights.  The veteran did not appeal the rating 
decision, and it became final one year later.  Id.  

The additional evidence received since the April 1995 rating 
decision consists of private medical records which show that 
the veteran has hearing loss and has been given hearing aids 
and testimony at the March 2004 hearing before the 
undersigned.  There, the veteran testified that he noticed 
hearing loss while he was in service.  He stated that he 
first saw a doctor for his hearing loss approximately two 
years following his discharge from service.  He added he had 
received hearing aids at that time.  The veteran was unable 
to remember the doctor's name.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the April 1995 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss.  
See 38 C.F.R. § 3.156(a).  At the time of the April 1995 
rating decision, the evidence of record showed that the 
veteran had post service hearing loss but there was no 
competent evidence of a nexus between the post service 
hearing loss and service.  The additional evidence associated 
with the veteran's current application to reopen the claim 
does not provide any basis to reopen the claim.  The private 
medical records only further confirm a fact that was already 
of record previously-that the veteran has bilateral hearing 
loss.  Thus, these additional records associated with the 
claims file are cumulative and redundant of that which was of 
record at the time of the April 1995 rating decision and 
cannot constitute new and material evidence to reopen the 
claim for service connection for bilateral hearing loss.  See 
id.  This additional evidence does not cure the defect of a 
lack of competent evidence of a nexus between the post 
service diagnoses of hearing loss and service.  

While the veteran asserts that his hearing loss began in 
service, he made those same arguments at the times of the 
prior rating decisions and would not establish a basis to 
reopen the claim.  See id.; see also Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Specifically, they are also 
cumulative and redundant of that which was of record at the 
time of the April 1995 determination.

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the April 
1995 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss and, thus, 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the petition to reopen such claim 
is denied.

The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.


REMAND

At the March 2004 hearing, the veteran testified that he was 
receiving treatment for his low back disorder from Dr. Elaine 
Fitzgerald and that he had seen a Dr. Watson previously.  The 
record does not reflect that an attempt to obtain these 
records has been made, and based on the veteran's testimony, 
they are relevant to his claim for service connection for a 
low back disorder.  The Board notes, however, that it is the 
veteran's responsibility to inform VA of the names and 
addresses of the physicians he has seen for his low back 
disorder.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Attempt to obtain the private medical 
records from Dr. Fitzgerald and Dr. 
Watson and any other private medical 
records that the veteran identifies are 
relevant to his claim for service 
connection for a low back disorder.  

2.  If additional evidence is received, 
readjudicate the claim for entitlement to 
service connection for a low back 
disorder.  

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



